Citation Nr: 0014957	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).

4.  Entitlement to a temporary total rating, pursuant to 38 
C.F.R. §§ 4.29 and 4.30, for a period of hospitalization from 
July 6, 1995 to July 11, 1995.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1989 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision issued by St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction of the case was 
subsequently transferred to the Nashville, Tennessee RO.


FINDINGS OF FACT

1.  Arthritis of the cervical spine with associated 
radiculopathy was manifested to a compensable degree within 
one year of service separation.  

2.  There is no competent medical evidence of record 
establishing a causal relationship, or nexus, between the 
appellant's left shoulder disability, if present, and his 
active service.

3.  The appellant's claim for service connection for left 
shoulder disability is not plausible.

4.  There is no competent medical evidence of record 
establishing a causal relationship, or nexus, between the 
appellant's TMJ dysfunction and his active service.

5.  The appellant's claim for service connection for TMJ is 
not plausible.

6.  The appellant was hospitalized at a VA facility from July 
6, 1995 to July 11, 1995 for treatment of his service 
connected lumbar spine disability.

7.  The appellant's hospitalization lasted less than 21 days 
and did not necessitate at least one month of convalescence 
due to surgery, result in severe post- operative residuals, 
or require immobilization by cast of one major joint or more.


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for left 
shoulder disability is not well grounded, and there is no 
further duty to assist the appellant in the completion of his 
application.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).

3.  The claim of entitlement to service connection for TMJ is 
not well grounded, and there is no further duty to assist the 
appellant in the completion of his application.  38 U.S.C.A. 
§§ 5103(a) and 5107(a) (West 1991).

4. The criteria for a temporary total rating based upon the 
period of hospitalization from July 6 to July 11, 1995 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.29, 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual summary

The appellant served on active duty from May 1989 to May 
1993.  His service medical records are negative for 
complaint, treatment, manifestation or diagnosis of 
disability involving the cervical spine and/or left shoulder.  
He did complain of upper and lower back pain.  His medical 
findings included muscle spasm and limited range of motion 
involving the thoracic and lumbar spines with x- ray evidence 
of mild degenerative disc change at L5- S1.  His dental 
records are negative for complaint, treatment, manifestation 
or diagnosis of TMJ.  He specifically denied complaint of a 
painful jaw on dental questionnaires dated in June 1989, June 
1990, April 1991, January 1992, August 1992 and October 1992.  
Other records reveal that he received a letter of 
commendation for his actions relating to a fire at Proto on 
January 20, 1991.

On his original Application for Compensation or Pension dated 
in December 1993, the appellant did not seek claims for 
service connection for neck, left shoulder and/or TMJ 
disability.  His post- service records first show his VA 
treatment in June 1993 for complaint of low back pain 
stemming from an in- service injury.  A January 1994 general 
medical examination report was negative for complaint, 
manifestation or diagnosis of cervical, left shoulder and/or 
TMJ disability.  A March 1994 clinical record showed some 
limitation of motion of the cervical spine with an assessment 
of minimal evidence of objective symptoms.  By means of a 
rating decision dated in May 1994, the RO granted service 
connection for degenerative disc disease of L5- S1.  

The record next shows that the appellant was hospitalized at 
the Gainesville VAMC from July 6, 1995 to July 11, 1995 due 
to complaint of intermittent low back pain and worsening of 
right lower extremity pain.  A previous MRI study revealed a 
central, moderately sized fragment in the center of the 
canal.  Physical examination was significant for giveaway 
weakness and sensory deficits in the right lower extremity.  
A myelogram study, conducted on July 7, 1995, revealed no 
evidence of nerve root obstruction or spinal cord 
impingement.  Subsequent electromyography (EMG) and nerve 
conduction velocity (NCV) studies revealed no pathology.  As 
such, it was determined that he did not suffer from an acute 
neurological problem.  He was referred for physical therapy 
with an instruction to refrain from heavy exertion for an 
eight- week period.  During his hospitalization, he also 
complained of frequent neck pain for which an MRI was to be 
scheduled.  There was no report of complication regarding any 
of the procedures performed.

A July 21, 1995 treatment report reveals an assessment of 
mechanical low back pain with evidence of radiculopathy.  
There were notations of poor posture, positive straight leg 
test and low paraspinous muscle tenderness.  He was 
prescribed a back brace and referred to the pain management 
clinic.  Records from the pain management clinic reveal that 
he was injected with Marcaine and Depo-Medrol on July 24, 
1995.  He complained of an exacerbation on July 27, 1995, but 
reported to be "basically pain free" on July 31, 1995.  At 
this time, he was planning a trip in his car.  The examiner 
noted that the trigger point injections with steroids left 
the appellant "pain free."

The appellant first filed his claim for service connection 
for neck, left shoulder and/or TMJ disability in August 1995.

On VA dental examination, dated in October 1995, the 
appellant complained of exacerbations of pain in the left TMJ 
which occurred approximately 4 times per year.  His history 
included removal of the four first bicuspids and extraction 
of the lower right first molar in the Navy.  He denied 
previous injury to the face or joint.  Physical examination 
revealed popping on the left TMJ on opening, but normal range 
of motion.  Diagnosis was of TMJ dysfunction treated in the 
past with steroids and NSAIDS.

On VA neck examination, dated in October 1995, the appellant 
reported a three- year history of neck pain which began 
following an in- service fall injury off a ladder.  At that 
time, he experienced pain to the left shoulder and arm with 
some pain, numbness and tingling in the ring and little 
fingers.  He also complained of some weakness of the left 
hand.  His pain, while intermittent, was progressively 
worsening.  Physical examination was negative for gross 
abnormalities of the neck.  Range of motion was painful and 
limited to 35 degrees of forward flexion, 30 degrees of 
backward extension, 30 degrees of lateral bending bilaterally 
and 50 degrees of rotation bilaterally.  He had some weakness 
in his left hand.  X- ray examination was interpreted as 
within normal limits.  Diagnosis was of chronic neck pain 
with left radiculopathy and possible discogenic disease.  A 
magnetic resonance imaging scan (MRI) was recommended.

VA outpatient treatment records show that in January 1996, 
EMG/NCV testing revealed findings consistent with left C5- 6 
and right C6 radiculopathy, and an MRI scan revealed minimal 
spondylitic changes in the mid- cervical spine.  The 
appellant complained of episodic left shoulder pain in April 
1996.

On VA PTSD examination, dated in October 1996, the appellant 
reported a post- service history of left shoulder separation 
injury while working with ComAir.  He had filed a Worker's 
Compensation claim.  He also reported that something fell on 
him during the in- service fire.  An October 1996 VA joints 
examination revealed findings of limitation of motion of the 
cervical spine and left shoulder.  An April 1997 MRI 
examination of the cervical spine was interpreted as normal.

II.  Service connection - cervical spine

The appellant contends that his cervical spine disability was 
incurred during his period of active service.  According to 
his statements of record, his disability is the result of 
injury during a fire rescue attempt and/or fall injury from a 
ladder in service.  In support of his claim, he refers to his 
service medical records which, he claims, shows treatment for 
complaint of neck pain.  In making a claim for service 
connection, he has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he must present a claim 
which is not inherently implausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to his claim.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates (in the case of 
arthritis, incurrence may be presumed if the disability 
manifests to a compensable degree within one year of service 
separation); and 3) a nexus, or link, between the in- service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet.App. 
498 (1995); see also 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

Review of the appellant's VA clinical records reveals the 
existence of degenerative arthritis of the cervical spine 
with associated radiculopathy.  The Board finds that the 
claim for service connection for this disability is a 
plausible one because, while there is no medical evidence of 
cervical spine disability during service, there is medical 
evidence consistent with the existence of such disability 
within one year of service separation.  In March 1994, about 
10 months after the appellant's separation from service, VA 
outpatient treatment records reveal limited motion of the 
cervical spine, although it was not until more than one year 
later that diagnostic tests confirmed the existence of 
degenerative changes involving the cervical spine.  With 
application of the benefit of the doubt rule, the Board finds 
that the degenerative arthritis of the cervical spine with 
associated radiculopathy was first manifested to a 
compensable degree within one year of service.  Accordingly, 
service connection is in order.

III.  Service connection - left shoulder disability

The appellant also contends that he manifests a left shoulder 
disability as a result of injury during a fire rescue attempt 
and/or fall injury from a ladder in service.  In order for 
him to present a valid claim, he has the initial burden of 
presenting proof of the existence of a current disability.  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  In this 
case, he complains of current disability of the left shoulder 
which began in service.  His medical records first reveal 
symptoms affecting the left shoulder (apparently caused by 
cervical radiculopathy) in October 1995.  However, there is a 
reliable medical history of shoulder separation related to a 
post- service occupational injury.  The Board finds 
sufficient medical evidence of the existence of left shoulder 
disability.

However, there is no medical evidence providing a link 
between left shoulder disability and service.  In fact, the 
evidence strongly suggests that the left shoulder disability 
is the result of intercurrent injury.  The appellant's bare 
allegations of a causal relationship between left shoulder 
disability and service, in and of themselves, are 
insufficient to well ground his claim.  See Savage v. Gober, 
10 Vet.App. 488 (1997); Wade v. West, 11 Vet.App. 302 (1998).  
In this respect, laypersons are not capable of opining on 
matters regarding the medical cause of symptoms.  Espiritu, 2 
Vet.App. 492 (1992).  In the absence of medical- nexus 
evidence, the Board must deny the appellant's claim of 
service connection for left shoulder disability as not well 
grounded.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en 
banc) (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).

IV.  Service connection - TMJ

The appellant further contends that his TMJ results from the 
extraction of his right lower third molar in service.  An 
October 1995 VA dental examination does establish a current 
disability of TMJ dysfunction.  However, service medical 
records are negative for complaint, treatment, diagnosis or 
manifestation of TMJ dysfunction.  Rather, these records 
reveal the appellant's denials of joint pain in the jaw on 
six different occasions during service.  On appeal, the 
appellant has argued that a causal relationship, or nexus, 
exists between his current TMJ dysfunction and dental 
treatment he received during service.  As noted previously, 
however, a layperson is not capable of opining on matters 
regarding the medical cause of symptoms.  Espiritu, 2 
Vet.App. 492 (1992).  In this case, there is no medical 
evidence of a causal relationship between his TMJ first 
manifested after service and any event during active service.  
In the absence of such medical- nexus evidence, his claim 
must be denied as not well grounded.  Edenfield, 8 Vet.App. 
384 (1996) (en banc)

V.  Temporary total rating 

The appellant finally contends that he is entitled to a 
temporary total rating for his period of VA hospitalization 
from July 6, 1995 to July 11, 1995 and/or a total temporary 
rating for his period of convalescence following this 
hospitalization.

In pertinent part, VA regulations provide for the assignment 
of a total temporary disability rating when a service 
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  38 C.F.R. § 4.29 (1999).  In 
this case, the evidence shows that the appellant was 
hospitalized for a period of 5 days.  As he was not 
hospitalized for the requisite period of time, his claim for 
a temporary total rating pursuant to 38 C.F.R. § 4.29 must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994) (a claim which lacks legal merit or entitlement under 
the law must be denied).

However, a total disability rating may also be assigned for 
periods of convalescence following VA hospitalization for a 
service connected disability.  38 C.F.R. § 4.30 (1999).  
Eligibility for such a rating is established by report at 
hospital discharge or outpatient release that treatment of a 
service-connected disability resulted in: 1) surgery 
necessitating at least one month of convalescence; 2) surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement or for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or 3) immobilization by 
cast, without surgery, of one major joint or more.  Id.

Review of the evidence shows that the appellant was 
hospitalized on July 6, 1995 due to complaint of intermittent 
low back pain and worsening of right lower extremity pain.  
He did not undergo surgery during this hospital admission.  
He underwent a myelogram study without complication, and also 
underwent EMG/NCV studies.  The results of these tests, as 
well as physical examination, failed to identify an 
underlying pathology for his complaints.  He was released on 
July 11, 1995 to physical therapy with a sole restriction to 
avoid heavy exertion for a period of 8 weeks.  His outpatient 
treatment records later that month do show prescription of 
back brace to help with his posture, but do not show the 
medical need for immobilization.  He received trigger point 
injections which, by the end of the month, left him "pain 
free" and capable of undergoing a car trip.  There was no 
medical opinion that he required any period of convalescence.  

Based upon the above, the Board finds, by a preponderance of 
the evidence, that the appellant's hospitalization did not 
necessitate at least one month of convalescence due to 
surgery, result in severe post- operative residuals, or 
require immobilization by cast of one major joint or more.  
As such, the criteria for benefits under 38 C.F.R. § 4.30 
have not been meet, and the claim must be denied.

VI.  Due process

The United States Court of Appeals for Veterans Claims has 
recently held that VA may only assist a claimant in 
developing facts pertinent to his/her claim when the 
submitted claim is well grounded.  Morton v. West, 12 
Vet.App. 477, 486 (1999).  See Epps v. Gober, 126 F.3d 1464, 
1467 (Fed.Cir. 1997), cert denied, ____ U.S. ____,118 S.Ct. 
2348, 141 L.Ed.2d 718 (1998).  However, even in the absence 
of a well grounded claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  See Graves v. Brown, 8 
Vet.App. 522 (1996).

In this case, the Board has determined that the appellant's 
claims for service connection for cervical spine, left 
shoulder and TMJ disability are not well grounded.  Review of 
the claims folder on appeal clearly shows that the RO has 
issued a Statement of the Case on these issues which have 
notified the appellant of the reasons and bases for the 
denial of his claims.  The RO has also obtained his VA 
clinical records and afforded him VA examinations.  
Furthermore, the RO has attempted to obtain private medical 
records identified by the appellant as relevant to his claim, 
but those records were not forthcoming.  The Board discerns 
no additional sources of relevant information which may be 
obtained concerning the present claim.  Accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been met.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

With regard to the claim for a temporary total rating, the 
Board does find that this claim is well grounded.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 631 (1992).  Review 
of the record shows that the RO has obtained all of his VA 
clinical records, to include his July 11, 1995 discharge 
summary and subsequent outpatient treatment records.  The 
record does not reveal any additional sources of relevant 
information which may be available concerning this claim.  
The Board accordingly finds the duty to assist him, mandated 
by 38 U.S.C.A. § 5107, has been satisfied.


ORDER

Service connection for cervical spine disability is granted.

The claim for service connection for left shoulder disability 
is denied as not well grounded.

The claim for service connection for TMJ is denied as not 
well grounded.

The claim for a temporary total rating, pursuant to 38 C.F.R. 
§§ 4.29 and 4.30, for a period of hospitalization from July 
6, 1995 to July 11, 1995 is denied.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



